Citation Nr: 1755199	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, Type II, as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to September 1971 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran's representative submitted additional evidence in August 2016 that waived initial AOJ review.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105 (e) (West 2014). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served aboard the USS Oklahoma City from October 1970 to June 1971.  

2.  During the period the Veteran served on board the USS Oklahoma City, the ship conducted operations in the offshore waters of Vietnam only. 

3.  The Veteran is not shown to have been exposed to herbicides/Agent Orange in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for prostate cancer, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(d), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Diabetes mellitus is considered by VA to be a chronic disease.  38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also Nix v. Brown, 4 Vet. App. 462, 466 (1993).

38 C.F.R. § 3.309 (e) also provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including ischemic heart disease, including coronary artery disease; diabetes mellitus, type II; and prostate cancer.  38 C.F.R. § 3.307 (a)(6)(ii). 

The Veteran contends that he was exposed to herbicides while serving aboard the U.S.S. Oklahoma City such that service connection for coronary artery disease, prostate cancer, and diabetes mellitus are warranted on a presumptive basis.  

During his August 2016 hearing, the Veteran and his representative stated that he was not making a contention of direct service connection for any of the issues on appeal.  Rather, the main and only contention is presumptive service connection due to herbicide exposure.  As such, the Board need only consider whether presumptive service connection is warranted for any of the three issues on appeal.

The Board notes that veterans who served in the Republic of Vietnam, including its inland waterways, between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  VA's Adjudication Manual (M21-1) explains that service on offshore waters (blue water) does not establish a presumption of exposure to herbicides and Da Nang Harbor is considered to be offshore waters.  M21-1, IV.ii.1.H.2.b (accessed November 15, 2017).  The M21-1 directs that herbicide exposure be may be conceded if a veteran contends that he went ashore from a ship if there is evidence that the ship was docked to a pier or the shore of the Republic of Vietnam or sent crew members ashore while the claimant was aboard the ship.  M21-1, IV.ii.1.H.2.f (accessed November 15, 2017).  

Here, the Veteran's military personnel records clearly show he served on board the U.S.S. Oklahoma City from October 1970 to June 1971.  A command history of the ship, received in August 2016, also shows the ship conducted various combat support missions in Vietnam during the period the Veteran was on Board.  
Specifically, that record shows the ship conducted gunfire support operations in Vietnam in October and November of 1970 and near Da Nang in December 1970.  A review of a VA compiled list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents (updated November 1, 2017) indicates the U.S.S. Oklahoma City operated in inland waterways and sent crews ashore on several occasions.  

Specifically, that ship docked in Saigon in July 1964 and operated in the mouth of the Thack Han River in July 1966.  Additionally, the ship sent small boats ashore while anchored in Da Nang Harbor in September 1966 and in January and February 1970.  Unfortunately, none of these periods, in which the ship operated in inland waterways, correspond to the period the Veteran served on the ship.  

While the Board acknowledges the Veteran's contentions that the ship was so close to shore he saw bamboo sticks and nets sticking out of the water and had to notify the captain, he has not claimed, and the record does not show, he went on shore.  The Board understands this creates a very frustrating situation for the Veteran.  However, the basis on which the Board can grant service connection based on the presumption of exposure to herbicides is highly limited.  Without the presumption, the Veteran's case simply fails as there is simply nothing in this record that indicates a medical connection between these disabilities and service from decades ago.

The Veteran has established he served on board the U.S.S. Oklahoma City which, during the period the Veteran was on board, conducted several combat operations in Vietnam.  However, that ship, a light guided missile cruiser conducted most of its operations in the offshore, or "blue," waters of Vietnam and, therefore, is not subject to the presumptive provisions of 38 C.F.R. § 3.309 (e).  While the U.S.S. Oklahoma City had periods in which it operated in inland waterways of Vietnam, the Veteran was not on board the ship during those periods.  

Additionally, neither the Veteran nor his representative has claimed he went on shore while the ship was docked.  Therefore, presumptive service connection for coronary artery disease, prostate cancer, and diabetes mellitus must be denied as a matter of law. 

Moreover, a review of the Veteran's service treatment records revealed no evidence of treatment, diagnosis, or complaints of diabetes mellitus during service or within one year of service.  In fact, the Veteran reported at his hearing that he was diagnosed with diabetes in 2005, decades after he left service.  As such, presumptive service connection under 38 C.F.R. § 3.303 (a) for diabetes must also be denied. 

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Although the Veteran insists that he was exposed to herbicides inquires to the National Personnel Records Center have reflected no record of exposure to herbicides.  In this regard, it is important for the Veteran to understand that what can only be described as extensive research has been done regarding this issue, both regarding the Veteran himself and blue water Navy Veterans in general.  There is simply a great deal of evidence now against his claim on the limited issue of whether the Veteran's service on this ship qualifies for the presumption under the law, notwithstanding the fact that his ship was so close to the shore of Vietnam.    

While the Veteran's honorable service is not at issue (nor in any dispute), the Board notes that the Veteran has failed to provide any reliable evidence with respect to herbicide exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange, a request for additional records would be tantamount to a fishing expedition (simply repeating what we have already attempt to do either with him or with others).  

ORDER

Entitlement to service connection for coronary artery disease (CAD), as due to herbicide exposure is denied. 

Entitlement to service connection for prostate cancer, as due to herbicide exposure is denied. 

Entitlement to service connection for diabetes mellitus, Type II, as due to herbicide exposure is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


